           Case 1:18-cr-00373-RJS Document 756 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


           -v-
                                                            No. 18-cr-373 (RJS)
                                                                 ORDER
 ROBERT RHODES,

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On November 30, 2020, Defendant Robert Rhodes filed a motion seeking compassionate

release under 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 755.) IT IS HEREBY ORDERED THAT the

government shall file a response by December 14, 2020, setting forth its position on Rhodes’s

request.



SO ORDERED.

Dated:           November 30, 2020
                 New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
